 


 HJ 76 ENR: Emergency Supplemental Appropriations Resolution, 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. J. RES. 76 
 
JOINT RESOLUTION 
Making an emergency supplemental appropriation for the fiscal year ending September 30, 2014, to provide funding to Israel for the Iron Dome defense system to counter short-range rocket threats.  
 
 
That 
 the following sum is appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2014, and for other purposes, namely:DEPARTMENT OF DEFENSEPROCUREMENTProcurement, defense-wideFor an additional amount for Procurement, Defense-Wide, $225,000,000, to remain available until September 30, 2015, which shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats: Provided, That such funds shall be transferred immediately only through an exchange of letters to address emergent operations in support of Operation Protective Edge, notwithstanding section 3.1.3.2.1 of the U.S.-Israel Iron Dome Procurement Agreement: Provided further, That nothing in this paragraph shall be construed to apply to previously appropriated funds for the procurement of Iron Dome: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.This joint resolution may be cited as the Emergency Supplemental Appropriations Resolution, 2014. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
